DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  It appears the “evaluation and control unit” in the preamble of claim 2 should be “controller” and the “beam deflection unit” near the end of the claim should be “beam deflector.”  In line 3 of claim 3, “the at least one control variable by control to at least one variable” appears to have a typographical error because the phrase does not make sense with the “by control.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
controller in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoegele et al. (US 2019/0219698, cited in IDS of August 27, 2020) in view of Tsuji et al. (US 2020/0333460).

With respect to claims 1 and 9 (the method flowing from the normal operation of the apparatus), Hoegele et al show the determination of position and orientation of an object comprising:
at least one illuminator (126; [0081],[0082]) configured to generate at least one illumination light beam; 
at least one optical device (150) having at least one beam expander (150; [0093]) and at least one beam deflector (144), the at least one beam expander being configured to divergently expand the at least one illumination light beam and the at least one beam deflector being configured to deflect the at least one illumination light beam spatially about at least two different axes of rotation;
at least one detector (146) configured to capture a light beam reflected by the at least one object in response to an illumination by the at least one illumination light beam and to generate at least one measurement signal;
at least one controller (148) configured to:
evaluate the at least one measurement signal to determine at least one information item related to the illumination of the at least one object [0089]-[0092], and
determine at least one control variable for 

Hoegele does not show the setting of a focal length of the beam expander. Tsuji shows a distance measurement apparatus, such as a LIDAR [0051], wherein a beam diameter is adjusted by adjusting the focus (see e.g. Fig 13, [0126]-[0134]) when an object is detected [0075], distance measured [0088], area of the detected plane is measured [0097], etc.
Before the effective filing date of the claimed invention, it would have been obvious to modify the device of Hoegele to adjust focus of the beam expander in order to “acquire detailed data on only an area that need to be measured in detail such as an area where an object is detected or a nonplanar area. In other words, by avoiding useless data acquisition, an amount of acquired data can be reduced” [0102].

2. The apparatus according to claim 1, wherein the at least one evaluation and control unit is further configured to: determine the at least one control variable by comparing the at least one information item in respect of the illumination of the at least one object to at least one setpoint value (“Here, this fit function can be a 3D polynomial for each measurement channel, for example, wherein the three (x, y, z)-coordinates of the known spatial position of the retroreflector are mapped onto the frequency position in the respective channel.” Hoegele [0031]) and to adapt at least one of (a) the effective focal length of the at least one beam expander optical unit, and (b) the spatial alignment of the at least one beam deflection unit based on the at least one control variable.

3. The apparatus according to claim 1, wherein the at least one controller is further configured to:
determine the at least one control variable by control to at least one variable selected from the group consisting of:
an information item related to a back-reflected intensity I,
a maximum back-reflected intensity maxΣiIi, where i is a number of parts of the at least one object with i = 1 to N, 
a variance of the intensity varIi, 
a maximization of a minimum back-reflected intensity max min ΣiIi, 
a prediction of at least one object trajectory in space, 
a distance of the at least one object from the at least one detector unit, 
a number of back-reflected parts of the at least one object, 
an information item related to a back-reflected region of the at least one object, 
a signal-to-noise ratio, 
a speed of the at least one object, physical reality, 
an external position information item (Hoegele [0083]), 
an object position change over time,
information items related to an inertia of the at least one object, and 
information items from additional sensor systems.

4. The apparatus according to claim 1, wherein:
the at least one beam deflection unit is configured to deflect the at least one illumination light beam through at least two angles in a measurement space, the apparatus being configured to move the at least one optical unit through these two angles about at least two axes of rotation [0016], and/or
the at least one beam deflection unit has at least one mirror configured to deflect the at least one illumination light beam, the at least one beam deflection unit having a mirror configured to deflect the at least one illumination light beam spatially about the at least two different axes of rotation or the at least one beam deflection unit having at least one first mirror and at least one second mirror, the at least one first mirror being configured to spatially deflect the at least one illumination light beam about a first axis of rotation and the at least one second mirror being configured to deflect the at least one illumination light beam spatially about a second axis of rotation.

8. A coordinate measuring machine for measuring at least one workpiece, the coordinate measuring machine comprising:
the apparatus according to claim 1, and
at least one of (a) an active sensor, and (b) a passive sensor (measurement channel 118) configured to probe the at least one workpiece [0046][0097], and
the at least one of (a) the active sensor, and (b) the passive sensor having at least one object (beam splitter or sensor element 180).

10 and 11. A non-transitory computer-readable storage medium encoded with a computer program [0029] which, when executed on a computer or a computer network, carries out the method according to claim 9.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 USC § 112
All prior terms that were interpreted under 35 U.S.C. 112(f) are no longer interpreted as “means plus.” The controller in claims 1-10 is interpreted as “means plus” as the term only indicates a generic controller and not the name for structure for performing the claimed function.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886